Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Earnings, as defined: Income from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 1 3 Distributed income from equity method investments 7 1 3 1 Total fixed charges as below Less: Capitalized interest 33 44 57 54 21 Interest expense and fixed charges related to discontinued operations 12 15 12 34 32 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest on long-term debt $ Interest on short-term debt and other interest 37 29 27 24 16 Amortization of debt discount, expense and premium - net 20 8 2 (3
